Title: [April 16. Thursday 1778.]
From: Adams, John
To: 


      April 16. Thursday 1778. From my first Arrival in France I had employed every moment of my time, when Business and Company would permit, in the Study of the French Language. I had not engaged any Master and determined to engage none. I thought he would break in upon my hours in the necessary division of my time, between Business, and Study and Visits, and might often embarrass me. I had other reasons too, but none were sufficient to justify me. It was an egregious Error and I have seen cause enough to regret it. In Stead of a Master I determined to obtain the best Advice of those who were Masters of the Language, and purchase the Books in which it was taught upon Principle. Two Abbys, De Chalut and Arnoux, the former a Brother of the Farmer General of that name, and himself a Knight of Malta, as well as of the Order of Saint Louis, and both of them learned Men, came early to visit me. They had a House in the City and another in the Country at Passi, in our Neighbourhood, where they resided in Summer. Whether they were Spies of the Court or not I know not. But I should have no Objection to such Spies for they were always my friends, always instructive, and agreable in conversation. They were upon so good terms however with the Courtiers that if they had seen any thing in my Conduct or heard any thing in my Conversation that was dangerous or very exceptionable, I doubt not they would have thought it their duty to give Information of it. They were totally destitute of the English language, but by one means and another They found a Way of making me understand them, and sometimes by calling an interpreter and sometimes by gibbering something like French I made them understand me. Dr. Franklin was reported to speak french very well, but I found upon attending critically to him that he did not speak it, grammatically, and upon my asking him sometimes whether a Phrase he had used was correct, he acknowledged to me, that he was wholly inattentive to the grammar. His pronunciation too, upon which the French Gentlemen and Ladies complemented him very highly and which he seemed to think pretty well, I soon found was very inaccurate, and some Gentlemen of high rank afterwards candidly told me that it was so confused, that it was scarcely possible to understand him. Indeed his Knowledge of French, at least his faculty of speaking it, may be said to have commenced with his Embassy to France. He told me that when he was in France some Years before, Sir John Pringle was with him, and did all his conversation for him, as his Interpreter, and that he understood and spoke French, with great difficulty, untill his present Residence, although he read it.
      Finding that I should derive little advantage from Dr. Franklin in acquiring French, I determined to go to the fountain head, and I asked The Abbys Chalut and Arnoux, what Books they would recommend to me, as the best for teaching their Language upon Principle? They appeared to be much pleased with this question, and immediately named the true Principles of the French Tongue, and the French Synonimous Words of the Abby Gerard, The Dictionary of the Rules of the French Tongue in two Volumes, and The Dictionary of the Accademy. This they said was undoubtedly the most correct as an Authority, but there were other and larger Works such as the Dictionary of Richeley in three Volumes and the Dictionary of Trevoux in Eight Volumes in folio. I asked further what Writings were esteemed the best models. They said Pascalls provincial Letters, Madam de Sevinnes Letters, Hamiltons Memoirs, and even the Thousand and one Knights were as pure French as any in the language, but they would advise me to read The Cardinal De Retts and the Writers of that time but especially L’Esprit de la Ligue in three Volumes and L’Esprit de la Fronde in five, for these Books would lead me into the History of France and bring me acquainted with many of their Characters. They gave me the Names of Booksellers who would furnish me with any books I wanted. I soon went to Paris and purchased them all and many more.
      
      
      This day We dined at Mr. La Fretés. A splendid House, Gardens and Furniture. The Family were fond of Paintings and exhibited a Variety of exquisite Pieces, but none of them struck me more than one Picture of a Storm and another of a Calm at Sea. I had not forgotten the Gulph Stream, the English Channel nor the Bay of Biscay.
      At this dinner the Conversation turned upon the Infrequency of Marriage in France. Go into any company they said and you would find very few who were married, and upon Examination of the numerous Company at Table I was found the only married Person in Company except the Heads of the Family. Here We were shewn a manuscript History of the Revolution in Russia in the Year 1762. The Author was asked why he did not publish it. He answered that he had no mind to be assassinated as he certainly should be if he printed it and was known to be the Writer. Mr. Franklin retired to another room and read it. When he returned it to the Author he made many Eulogies of the Style, Arrangement, Perspicuity &c. and added “You have followed the manner of Sallust, and you have surpassed him.”—I thought this as good a french Compliment as the best of the Company could have made.
      At Table there was much conversation about the Education of daughters at the Convents, and I found the discreetest people, especially among the Ladies, had a very bad Opinion of such Education. They were very bad Schools for Morals. It was then News to me that they were thought such in France.
      The greatest part of the Conversation was concerning Voltaire. He was extolled to the Skies as a Prodigy. His Eminence in History, Epick Poetry, Dramatick Poetry, Phylosophy, even the Neutonian Phylosophy: His Prose and Verse were equally admirable. No Writer had ever excelled in so many Branches of Science and Learning, besides that astonishing multitude of his fugitive Pieces. He was the grand Monarch of Science and Litterature. If he should die the Republick of Letters would be restored. But it was now a Monarchy &c. &c. &c.
     